Citation Nr: 0317433	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-24 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for an eye disorder, to 
include optic neuritis.

7.  Entitlement to an increased disability rating for 
migraine headaches.

8.  Entitlement to an increased disability rating for 
tachycardia.

9.  Entitlement to an increased disability rating for 
gastroenteritis.

10.  Entitlement to an increased disability rating for gout.

11.  Entitlement to an increased disability rating for right 
foot plantar fasciitis.

12.  Entitlement to an increased disability rating for tinea 
pedis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO).  



Procedural history

The veteran served on active duty from January 1980 to 
January 1992. 

Service connection issues

In February 1992, the RO received the veteran's claim for 
service connection for the disabilities listed above.  In an 
October 1993 rating decision, service connection was denied 
for bilateral hearing loss and tinnitus, residuals of a toe 
injury, a bilateral knee disorder, a low back disorder, an 
eye disorder, a deviated nasal septum with sinusitis and 
allergic rhinitis.  The veteran disagreed with the October 
1993 rating decision as to the denied service connection 
issues and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal in November 1994.  The veteran testified at a RO 
hearing in July 1995.  The transcript of the hearing is 
associated with the veteran's claims folder.

In May 1999, the Board remanded the appealed service 
connection issues listed above for further evidentiary 
development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials with respect 
to right ear hearing loss, deviated nasal septum with 
sinusitis, bilateral knee disorder, low back disorder and eye 
disorder.

Increased rating issues

In the October 1993 rating decision, the RO granted service 
connection for migraine headaches, tachycardia, gout, tinea 
pedis, right foot plantar fasciitis and gastroenteritis.  
Disability ratings of 10 percent were assigned for headaches 
and for tachycardia, and noncompensable ratings for the 
remaining service-connected disabilities.  The RO notified 
the veteran of its decisions and of his right to appeal them 
within one year thereof in November 1993, but no timely 
appeals were filed.  

At the time of a hearing at the RO in July 1995, the 
veteran's representative purported to file timely notices of 
disagreement as to the ratings established for migraine 
headaches, tachycardia, gastroenteritis, gout, right foot 
plantar fasciitis, and tinea pedis in the October 1993 rating 
decision.  The hearing officer referred these issues to the 
RO to treat as applications for increased ratings, noting and 
advising the veteran in a September 1995 hearing officer's 
decision that the July 1995 notices of disagreement were not 
timely filed.  The veteran did not challenge that ruling.  

The RO adjudicated the claims for increased ratings for these 
disabilities in April 1998, and advised the veteran of its 
decisions and of his right to appeal them within one year 
thereof in May 1998.  The RO awarded an increased 30 percent 
rating for the migraine headaches and confirmed and continued 
the other assigned disability ratings.  In December 1998, the 
veteran's representative filed a VA Form 646, indicating, in 
effect, that he wished to commence an appeal as to the 
increased rating claims that were raised during the hearing 
and adjudicated in April 1998.  The December 1998 VA Form 646 
thus constituted a notice of disagreement with the April 1998 
RO rating decisions denying increased ratings for those 
disabilities.  These issues were accordingly remanded by the 
Board in May 1999 for issuance of a SOC pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999).  As will be discussed 
below, the veteran did not perfect his appeal as to those 
issues. 
 
Issues not on appeal

Also at the time of the hearing at the RO in July 1995, the 
veteran provided no testimony or argument as to his claims 
for service connection for high cholesterol and 
osteoarthritis which had been denied in October 1993 and as 
to which he had filed notices of disagreement in December 
1993.  He had not filed a VA Form 9 substantive appeal before 
the hearing, nor had or has he elsewhere otherwise set forth 
any arguments as to errors of fact or law made by the RO in 
its decisions concerning these claims.  The Board concludes 
that the veteran has not perfected appeals as to the denials 
of service connection for high cholesterol and 
osteoarthritis.  See 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  As a result, the 
Board has no jurisdiction over these matters.  

In its October 1993 rating decision, in addition to the 
issues discussed above, the RO also denied service connection 
for a ganglion cyst of the left wrist, a left eye condition, 
a left foot plantar wart, a cardiovascular disorder and a 
broken finger.  None of these issues was appealed, and 
accordingly they will not be addressed by the Board.

The Board observes that in addition to remanding the issues 
listed above, in its May 1999 decision, it granted service 
connection for left ear hearing loss, bilateral tinnitus, 
residuals of a fractured left second toe and allergic 
rhinitis.  The Board denied service connection for 
bronchitis, a right temporal tumor and a dental disorder.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2002).  Accordingly, those issues will be addressed no 
further in this decision.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss that is 
recognized for VA compensation purposes.

2.  The veteran does not have  currently diagnosed sinusitis.  
Competent medical evidence does not reveal that the veteran's 
claimed sinus symptoms are causally related to an incident of 
his military service.

3.  The veteran has a deviated nasal septum which did not 
exist prior to service and which is causally related to an 
incident of his military service.

4.  Competent medical evidence does not reveal that the 
veteran's claimed bilateral knee disorder is causally related 
to an incident of his military service.

5.  The veteran does not have a low back disorder that is 
recognized for VA compensation purposes.  Competent medical 
evidence does not reveal that the veteran's current low back 
symptoms are causally related to an incident of his military 
service.

6.  The veteran does not have an eye disorder that is 
recognized for VA compensation purposes.  Competent medical 
evidence does not reveal that the veteran's claimed eye 
symptoms are causally related to an incident of his military 
service.

7.  The veteran failed to submit a timely substantive appeal 
of the RO's April 1998 denial of his claim of entitlement to 
an increased disability rating for migraine headaches, 
tachycardia, gout, tinea pedis, right foot plantar fasciitis, 
and gastroenteritis.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2002).

2.  Sinusitis was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2002).

3.  A deviated nasal septum was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

4.  A bilateral knee disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

5.  A low back disorder was not incurred or aggravated as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2002).

6.  An eye disorder was not incurred or aggravated as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2002).

7.  In an absence of a timely filed substantive appeal, the 
appeal of the RO's April 1998 denial of entitlement to 
increased ratings for migraine headaches, tachycardia, gout, 
tinea pedis, right foot plantar fasciitis, and 
gastroenteritis is dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
right ear hearing loss, sinusitis, a deviated nasal septum, a 
bilateral knee disorder, a low back disorder, and an eye 
disorder.  He is also seeking entitlement to increased 
disability rating for his service-connected migraine 
headaches, tachycardia, gout, tinea pedis, right foot plantar 
fasciitis, and gastroenteritis.  

As indicated in the Introduction, the Board will address in 
this decision the matter of whether a timely substantive 
appeal has been filed with respect to the veteran's claim of 
entitlement to increased disability ratings for migraine 
headaches, tachycardia, gout, tinea pedis, right foot plantar 
fasciitis, and gastroenteritis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable to the service connection claims here 
on appeal.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

While the VCAA is applicable to the service connection 
claims, for reasons expressed immediately below, the Board 
finds that resolution of the increased rating issues on 
appeal is based on the operation of law and that the VCAA is 
generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the increased rating issues here 
on appeal.  As explained below, these issues are being 
dismissed due to the veteran's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  Therefore, based 
on the Court's decision in Manning, the Board concludes that 
these claims are not subject to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable to the issues stated, the veteran has been 
accorded ample opportunity to present evidence and argument 
as required by the Court's jurisprudence in general.  With 
respect to the service connection claims, the Board has 
carefully considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of these issues has proceeded in accordance with 
the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's May 1999 
remand, by provisions of the remand itself, by the October 
1993 rating decision, by the October 1994 statement of the 
case (SOC), and by the September 1995 and November 2002 SSOCs 
of the pertinent law and regulations and of the need to 
submit additional evidence on his claims for service 
connection.

More significantly, an attachment to the November 2002 SSOC 
specifically referenced the VCAA and informed the veteran of 
the kind of evidence he was required to provide and that 
which VA would attempt to obtain on his behalf.  The noted 
attachment explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any such records.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's May 1999 remand the 
veteran underwent VA examinations in October 2000, the 
results of which are reported below.  The veteran did not 
respond to the RO's June 1999 request for identification of 
additional evidence and treatment records.  The RO obtained 
the veteran's service medical records and VA outpatient 
treatment records.  The veteran was also afforded VA 
examinations in March and December 1992 and January 1996.  
The veteran submitted private treatment records at his July 
1995 hearing and the RO obtained additional private records 
identified by the veteran.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a hearing before an RO 
Hearing Officer, and he was afforded such a hearing in July 
1995, the transcript of which is of record.  

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the new law.  The 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Service Connection Claims

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, to include arthritis and 
organic diseases of the nervous system such as sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Congenital or developmental abnormalities

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexist claimants' 
military service.  The opinion went on to hold, however, that 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.

It should also be noted that in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including presbyopia, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. § 3.303(c) (2002), 
4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty".  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).



1.  Entitlement to service connection for right ear hearing 
loss.

The veteran seeks service connection for right ear hearing 
loss.  Service connection has been granted for left ear 
hearing loss and for bilateral tinnitus.  He contends that he 
was exposed to the noise of office machinery in service and 
that this caused a hearing loss disability in his right ear.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above.  The following is 
specific to claims involving hearing loss.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The medical evidence of record does not support the veteran's 
contention that he has right ear hearing loss, recognized as 
such for VA compensation purposes, because of that noise.  
Rather, as explained below, it shows that the veteran did not 
exhibit right ear hearing loss in service and does not 
currently have right ear hearing loss by VA standards.  
Hickson elements (1) and (2) are therefore not met.  Hickson 
element (3), medical nexus, of necessity is not met also.

With respect to Hickson element (1), current disability, in 
October 2000 puretone averages for the right ear were 
recorded as follows:

Hertz		1000	2000	3000	4000	Average
dB		0	5	0	20	6.25

With respect to Hickson element (2), in service incurrence of 
disease or injury, at entry into service the following 
puretone averages were recorded for the right ear:

Hertz		500	1000	2000	3000	4000
dB		5	5	5	5	5

A periodic evaluation in October 1984 showed the following 
for the right ear:

Hertz		500	1000	2000	3000	4000
dB		10	0	5	0	15



A periodic evaluation in August 1989 showed two readings for 
the right ear:

Hertz		500	1000	2000	3000	4000
dB		15	5	20	10	20
dB		0	5	0	5	5

It is unclear what the significance of the separate readings 
might be or why the first was significantly higher than the 
second.  

The record does not contain a service separation examination; 
however, a VA examination was conducted shortly after 
separation in March 1992.  In that examination, the following 
puretone averages were recorded:

Hertz		500	1000	2000	3000	4000
dB		10	5	0	0	10

Based on the evidence noted above, the Board finds that the 
veteran does not have right ear hearing loss by VA standards, 
either in service, within the one year presumptive period 
after service or currently.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In this case, the veteran has submitted no 
evidence, other than his own assertions, establishing that he 
has right ear hearing loss by VA standards.  The veteran's 
assertions, alone, may not be considered a competent 
diagnosis of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [holding that 
laypersons are not competent to offer medical opinions].

The Board wishes to make it clear that it does not doubt that 
the veteran's hearing may be less that perfect.  However, the 
Board is obligated to follow VA regulations concerning what 
constitutes hearing loss for VA compensation purposes.  
See 38 U.S.C.A. § 7104(c) [the Board shall be bound in its 
decisions by the regulations of the Department].  In 
addition, as noted elsewhere in this decision, service 
connection is in effect for left ear hearing loss and for 
tinnitus.  To the extent that the veteran ascribes hearing 
problems to impaired hearing in his right ear as opposed to 
other diagnoses, as noted above he is not competent to render 
opinions on medical matters such as diagnosis.  See Espiritu, 
supra; see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for right ear hearing loss.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to service connection for sinusitis.

The veteran seeks service connection for sinusitis.  The 
Board observes in passing that the matter of service 
connection for a deviated nasal septum was adjudicated by the 
RO together with the issue of entitlement to service 
connection for sinusitis.  However, the Board believes that 
the two disabilities, although somewhat related medically, 
should be addressed as separate issues.

The veteran's service medical records show complaints of 
nasal and sinus symptoms during the veteran's military 
service.  These symptoms were primarily attributed to a 
deviated septum and possible sinusitis or allergic rhinitis.  
Service connection has previously been granted for allergic 
rhinitis.  The claim for service connection for a deviated 
nasal septum will be addressed below.



Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.
  
With respect to Hickson element (1), it does not appear that 
the veteran currently has sinusitis or any current sinus 
disability.  While the March 1992 examiner noted probable 
sinusitis, he did not confirm that diagnosis.  The Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

Most recently, and significantly in the Board's estimation, 
an October 2000 examiner was asked to state an opinion as to 
whether sinusitis or any current sinus disability exists, and 
he stated that physical examination was unremarkable with 
negative sinus tenderness.  In addition, there appear exist 
no recent records of complaints of or treatment for sinus 
problems.  There is recent evidence of rhinitis and of a 
deviated nasal septum, which as discussed above are being 
treated as separate disabilities.  To the extent that the 
veteran is attempting to ascribe his nasal stuffiness to 
sinusitis rather than to other causes, as explained above his 
opinion is not competent.  See Espiritu, supra.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau, 2 Vet. App. at 143; Gilpin, 155 F.3d 1353 
[service connection may not be granted unless a current 
disability exists].  Further, symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified sinus disability, service connection may not be 
granted for such a condition.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Hickson element (1) has therefore not 
been met, and the veteran's claim fails on that basis.

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Even assuming for the sake of argument that sinusitis 
currently exists, there is nothing in the evidentiary record 
to support or suggest that such disorder was incurred in 
service or aggravated thereby.  

With respect to Hickson element (2), the veteran's service 
medical records show  complaints during the veteran's 
military service which were alternately attributed to a 
deviated septum, allergic rhinitis or "possible" sinusitis.  
However, there is no diagnosis of sinusitis or of a chronic 
sinus disability in service.  Hickson element (2) has also 
not been met.  The Board again notes in passing that service 
connection has been granted for allergic rhinitis, and the 
issue of entitlement to service connection for a deviated 
nasal septum is discussed below.    

With respect to element (3), the Board can identify no 
medical evidence that purports to relate any current sinus 
symptoms to the veteran's military service.
The Board has considered the veteran's statements with 
respect this issue; 
however, as discussed above although he is competent to 
report on his symptoms, as a lay person without medical 
training he is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5. 

In summary, no current diagnosis of sinusitis has been 
established; a chronic sinusitis disability was not diagnosed 
during service, and there is no medical evidence relates 
these symptoms to an incident of the veteran's military 
service.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between a current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  None 
of the elements required for service connection have been 
established.  Accordingly, a preponderance of the evidence is 
against the claim, and service connection for sinusitis is 
denied.

3.  Entitlement to service connection for a deviated nasal 
septum.

Analysis 

A June 1981 service  medical record contains the first 
diagnosis of a deviated septum.  Also reported was a long 
history of sinus symptoms.  In a July 1981 medical record, 
the veteran described a 10 to 15 year history of constant 
nasal stuffiness and a family history of sinus problems.  

In evaluating the merits of this claim, the Board must first 
address the statutory presumption of soundness.  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2002).

A deviated nasal septum was not noted on the examination 
conducted upon the veteran's entrance into service.  The 
first diagnosis of a deviated septum was in June 1981, 
approximately one and one half years into the veteran's 
enlistment.  While the medical records indicate the existence 
of sinus symptoms prior to service, they do not establish or 
even indicate the existence of a deviated nasal septum 
disorder prior to June 1981. Therefore, the presumption of 
soundness applies; there is no clear and unmistakable 
(obvious or manifest) evidence which demonstrates that a 
deviated septum existed prior to service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2002).   By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebatable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In Miller v. West, 11 Vet. App. 345 (1998), the Court held 
that in-service records that were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record were insufficient to rebut the presumption of 
soundness.  The Board finds accordingly that the in-service 
records reporting a history of sinus and nasal problems do 
not provide clear and unmistakable evidence that the 
veteran's deviated nasal septum and associated symptoms 
predated his entry into service.  The Board thus concludes 
that the statutory presumption of soundness has not been 
rebutted.  Because the veteran is presumed to have been in 
sound condition upon his entry into service, the matter of 
aggravation during service becomes moot.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board finds that the first Hickson element is satisfied.  
The October 2000 examiner noted that the veteran's nasal 
septum was mildly deviated with 30 percent obstruction 
bilaterally.  The second element of Hickson, in service 
incurrence, is also met.  The service medical records, as 
discussed above, indicate that the veteran's deviated nasal 
septum was first diagnosed in service in June 1981.  In 
addition, the third element of Hickson, nexus, is met.  The 
veteran's deviated nasal septum was first diagnosed in 
service and has continued to the present time.  
See 38 C.F.R. § 3.303(b) (2002).

Because all three Hickson elements are met, service 
connection for a deviated nasal septum is granted.


4.  Entitlement to service connection for a bilateral knee 
disorder.

The veteran seeks service connection for a bilateral knee 
disorder.  He contends that he suffered the onset of knee 
pain shortly after his separation from service, and he 
attributes his current symptoms to his military service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The October 2000 VA examiner diagnosed bilateral 
chondromalacia.  Accordingly, the first Hickson element is 
conceded.  

With respect to the second element, the Board notes that the 
service medical records are completely silent as to 
complaints of knee symptoms or treatment.  There is no 
indication that the veteran suffered an injury to his knees 
in service.  

The veteran did not complain of knee symptoms in service.  He 
was discharged in January 1992.  By the veteran's own 
account, his reported symptoms began shortly after his 
discharge.  During March and December 1992 VA examinations, 
he reported bilateral knee pain.  While the March and 
December 1992 examiner initially suspected arthritis, x-rays 
showed no abnormality, and the examiner could detect no 
evidence of internal derangement.  He could determine no 
disability to account for the veteran's complaints.

Based on the contemporaneous medical evidence, including the 
pertinently negative service medical records and the 
examination findings immediately after service, the Board 
concludes that a knee disability was not present in service, 
nor was arthritis manifested to a compensable degree within 
the one year presumptive period after service.  For this 
reason, the Board concludes that the second Hickson element 
is not satisfied.  

With respect to Hickson element (3), medical nexus, there is 
of record no medical opinion which serves to link the 
veteran's knee condition to his service.  On the contrary, in 
October 2000, the examiner was asked to state an opinion as 
to whether the veteran's current disability could be related 
to an incident of service.  The examiner concluded after a 
review of the record that the knee complaints, diagnosed as 
bilateral chondromalacia, could not be related to any 
specific injuries incurred in military service.  The Board 
can identify no medical evidence which conflicts with these 
findings.  

The Board has also considered the veteran's statements with 
respect this issue; however, although he is competent to 
report on his symptoms, as a lay person without medical 
training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu, 2 Vet. App. at 494-5. 

In summary, because a preponderance of the evidence is 
against the veteran's claim, it is accordingly denied.

4.  Entitlement to service connection for a low back 
disorder.

The veteran also seeks service connection for a low back 
disorder.  He currently suffers from low back pain and he 
contends that his symptoms are related to similar symptoms 
reported in service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board initially notes that the veteran was diagnosed with 
a partial sacralization of the lumbar spine at the L5 
vertebral body in March and December 1992.  However, the 
October 2000 examiner found that this represented a natural 
progression of a lumbar congenital anomaly or segmental 
defect, and was not associated with any isolated or non-
isolated event or injury incurred during service.  

As discussed above, congenital or developmental defects are 
not diseases or injuries within the meaning of the applicable 
legislation, and cannot serve to satisfy the requirement for 
a current disability.  See 38 C.F.R. § 3.303(c), 4.9 (2002).  

Based on the medical evidence of record, the Board concludes 
that veteran's back problem has been identified as congenital 
in nature.  As such, it does not constitute a disability for 
which service connection may be granted.  Hickson element (1) 
is therefore not met. 

With respect to Hickson element (2), the Board notes a 
diagnosis in the veteran's service medical records of 
mechanical low back pain.  Service medical records show only 
that the veteran complained of resolving low back pain, 
described as a spasm, in June 1989.  The Board believes, 
based on this finding, that Hickson element (2) has arguably 
been satisfied.  In this connection, however, the Board noted 
that the veteran reported to the March 1992 examiner that he 
had been previously diagnosed with chronic lumbosacral 
strain.  However, such a diagnosis is not of record.  The 
veteran's statement as to diagnosis, even when  transcribed 
by the VA examiner, carry no weight of probative value. See 
Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993)  

With respect to Hickson element (3), medical nexus, the 
veteran has presented no competent medical evidence which 
serves to link his current back disorder with his military 
service.  On the contrary, as noted above the October 2000 
examiner found that the veteran's back disorder represented a 
natural progression of a lumbar congenital anomaly or 
segmental defect, and was not associated with any isolated or 
non-isolated event or injury incurred during service.  The is 
he only pertinent medical opinion of record.  To the extent 
that the veteran has contended that he has a back disability 
which began during service or was aggravated by service, his 
lay opinion is entitled to no weight of probative value.  See 
Espiritu, supra.

There thus is no competent medical evidence that the veteran 
incurred an acquired back disability in service or that his 
congenital low back disability was aggravated by his military 
service.  Hickson element (3) is not satisfied, and the 
veteran's claim of entitlement to service connection for a 
low back disability fails on that basis also.

In short, a preponderance of the evidence is against the 
veteran's claim that his low back disorder is related to or 
aggravated by an incident of his military service.  The 
benefits sought on appeal are accordingly denied. 

5.  Entitlement to service connection for an eye disorder.

The veteran contends that he incurred optic neuritis in 
service and currently suffers from an eye disorder related to 
service.

Factual background

A December 1992 eye clinic examination showed diagnoses of a 
congenital eccentric optic nerve, an aberrant distribution of 
the vascular system of the eye, also described as congenital, 
a possible distortion of the macula secondary to the abnormal 
vasculature, and an optic migraine.

The veteran was diagnosed in May 2000 with hypoplastic macula 
of the left eye, compound myopic astigmatism and presbyopia.  
The examiner stated his opinion that the hypoplastic macula 
was due to a developmental or congenital anomaly and was not 
related to any acquired disease or injury.  In addition, he 
stated that the compound myopic astigmatism was almost 
universally regarded as a genetically programmed disorder.  
The examiner concluded that the veteran did not have any 
chronic acquired eye disability related to any in-service 
disease or injury.

Analysis 

With respect to Hickson element (1), as discussed above 
congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.



To be considered for service connection, a claimant must 
first have a disability.  
See Rabideau, 2 Vet. App. at 143; Gilpin, 155 F.3d 1353.  In 
the absence of an identified disability of the eyes that is 
recognized for VA rating purposes, service connection may not 
be granted.  See also Brammer, 3 Vet. App. 223.  

With respect to Hickson element (2), the service medical 
records show a diagnosis of optic neuritis in the left eye in 
November 1991.  As stated above, this does not constitute a 
disability for VA purposes.  The second Hickson element is 
not satisfied.

With respect to the third Hickson element, there appears to 
be nothing in the medical evidence to support the contention 
that the veteran has a current eye disability that is related 
to service.  There is also no medical evidence that the 
veteran's congenital eye disorder was aggravated by his 
military service.  On the contrary, the May 2000 examiner 
concluded that the veteran's visual problems were congenital 
in nature, and that the veteran does not have any chronic 
acquired eye disability related to any in-service disease or 
injury.  

The Board has considered the veteran's contentions with 
respect this issue.   As a lay person without medical 
training, the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In summary, all three Hickson elements have not been met with 
respect to this issue.  Because a preponderance of the 
evidence is against the veteran's claim, it is accordingly 
denied.

Increased Rating Claims

Because the Board is disposing of all of the veteran's 
increased rating claims on the same legal basis, the Board 
will address these claims in a single discussion.



7.  Entitlement to an increased disability rating for 
migraine headaches.

8.  Entitlement to an increased disability rating for 
tachycardia.

9.  Entitlement to an increased disability rating for 
gastroenteritis.

10.  Entitlement to an increased disability rating for gout.

11.  Entitlement to an increased disability rating for right 
foot plantar fasciitis.

12.  Entitlement to an increased disability rating for tinea 
pedis.

The veteran has challenged the disability ratings assigned 
his service connected migraine headaches, tachycardia, 
gastroenteritis, gout, right foot plantar fasciitis and tinea 
pedis.  Essentially he contends that his disabilities warrant 
higher ratings.  

Pertinent law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2002); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (where a claimant did not perfect an appeal by timely 
filing a substantive appeal, the RO rating decision became 
final).  By regulation this formal appeal must consist of 
either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2002).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy , 5 Vet. App. at 554.  The formal 
appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the 
case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 
U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2002).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to an appellant for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

Factual background

The procedural history of these claims is provided in the 
Introduction above.  In summary, the veteran filed claims for 
increased ratings in July 1995; which were denied by the RO 
in April 1998.  The veteran through his representative filed 
what amounted to a notice of disagreement in December 1998.  
The Board remanded these issues in May 1999 for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Following the May 1999 remand, the RO issued a SOC in April 
2000.  The RO specifically notified the veteran of the need 
to file a formal appeal by completing a VA Form 9, a copy of 
which was enclosed.  The record does not reflect that the 
veteran or his representative filed a substantive appeal with 
regard to the issues of entitlement to increased disability 
ratings for migraine headaches, tachycardia, gastroenteritis, 
gout, right foot plantar fasciitis and for tinea pedis, 
within the required 60 days after the issuance of the April 
2000 SOC, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed.   

In March 2003, the Board wrote to the veteran, with a copy to 
his accredited representative, informing him that a 
substantive appeal as to these increased rating issues may 
not have been filed and that the Board may have to dismiss 
his appeal as to those issues.  The veteran and his 
representative were invited to submit evidence and argument 
as to this matter.  See 38 C.F.R. § 3.103 (220); VAOPGCPREC 
9-99 [the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness].  No 
response was received.  
 
Analysis

In this case, there is no evidence that the veteran filed a 
substantive appeal as to any of the increased rating issues.  
The Board has carefully reviewed the record and can identify 
no communication from or on behalf of the veteran which may 
be interpreted as a substantive appeal.  See EF v. Derwinski, 
1 Vet. App. 324, 326 (1991) [VA is obligated to liberally 
interpret communications from veterans]. 

The veteran was duly informed of the necessity of filing a 
substantive appeal as to the issues listed above, if he 
wished to pursue his appeal.  An April 2000 letter attached 
to the SOC made this requirement amply clear.  Further, the 
Board sent the veteran a detailed letter, with a copy to his 
accredited representative, in March 2003.  There is no 
indication that the veteran did not receive these 
communications, and he has presented no response.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and he has not demonstrated good cause for an 
untimely filing of a substantive appeal as to these issues.

Because the veteran did not timely submit a substantive 
appeal, the Board finds that it has no jurisdiction over the 
appeal as to these issues.  The appeal as to these issues 
must, therefore, be dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); see Roy, 5 Vet. App. at 554; see also Rowell, 4 
Vet. App. at 17 [both observing in general that if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issues of entitlement 
to increased disability ratings for migraine headaches, 
tachycardia, gastroenteritis, gout, right foot plantar 
fasciitis and for tinea pedis must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for sinusitis is denied.

Service connection for a deviated nasal septum is granted.

Service connection for a bilateral knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for an eye disability is denied.

A timely substantive appeal not having been filed, the issue 
of entitlement to an increased disability rating for migraine 
headaches is dismissed.

A timely substantive appeal not having been filed, the issue 
of entitlement to an increased disability rating for 
tachycardia is dismissed.

A timely substantive appeal not having been filed, the issue 
of entitlement to an increased disability rating for 
gastroenteritis is dismissed.

A timely substantive appeal not having been filed, the issue 
of entitlement to an increased disability rating for gout is 
dismissed.

A timely substantive appeal not having been filed, the issue 
of entitlement to an increased disability rating for right 
foot plantar fasciitis is dismissed.

A timely substantive appeal not having been filed, the issue 
of entitlement to an increased disability rating for tinea 
pedis is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

